Citation Nr: 1013032	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO found that the Veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for hypertension.  The Veteran's claim 
for service connection had originally been denied in a March 
1978 RO rating decision.  A July 1991 RO rating decision 
found that the Veteran had not submitted new and material 
evidence to reopen the claim.

In September 2005, the Veteran testified at a Central Office 
hearing before a Veterans Law Judge who has since retired.  
A transcript of the hearing is associated with the claims 
folder.

On appeal in February 2007, the Board remanded the case for 
additional development, to include providing proper notice 
and obtaining VA treatment records and Social Security 
Administration (SSA) records.

With the Veteran's August 2008 passing unbeknownst to the 
Board at that time, the Board issued a decision in September 
2009, subsequent to the Veteran's death.


FINDINGS OF FACT

1.  A Board decision was issued on September 2, 2009, which 
reopened service connection for hypertension.  The reopened 
claim was remanded to the RO via the Appeals Management 
Center (AMC) for additional development.

2.  The Veteran died in August 2008, before the Board had 
issued its decision in this matter in September 2009.


CONCLUSIONS OF LAW

1.  Due to the Veteran's death in August 2008, the Board's 
September 2009 decision is a nullity and is vacated.  38 
C.F.R. §§ 20.904, 20.1302 (2009).

2.  Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision was issued on September 2, 2009, which 
reopened service connection for hypertension.  The reopened 
claim was remanded to the RO via the Appeals Management 
Center (AMC) for additional development.

On February 27, 2010, while the adjudication of the 
Veteran's appeal was pending, the Board obtained information 
from SSA indicating that he had died on August [redacted], 2008.  An 
SSA data sheet verifying the date of death has been 
associated with the claim file.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied 
due process of law or when benefits were allowed based on 
false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.

In essence, the Veteran was already dead when the Board 
issued its September 2009 decision.  Because the Veteran's 
death occurred prior to the Board's September 2009 decision, 
the September 2009 decision is moot and must be vacated.

As a matter of law, claims do not survive an appellant's 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106.


ORDER

The September 2009 Board decision is vacated.

The appeal to reopen the claim of service connection for 
hypertension is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


